      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 1 of 13 Page ID #:29



 1John D. Robertson, Esq. (SBN: 72400)
  LAW OFFICES OF JOHN D. ROBERTSON
2 3700 Wilshire Blvd., Suite 430

3 Los Angeles, CA 90010
  Phone No.: (213) 482-8893
4 Fax No.: (213) 482-5002
  J drlaw@hotmail.com
 5

6  Jean Kwon, Esq. (SBN: 256456)
   JK LAW FIRM, APC
 7 3700 Wilshire Blvd., Suite 430
   Los Angeles, CA 90010
 8 Phone No.: (213) 480-0348

 9 Fax No.:   (213) 480-0350
   polykwonl 987@gmail.com
10
     Attorneys for Defendant
11
     SHIN HO KANG
12

13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
16   UNITED STATES OF AMERICA,                CASE NO

17
                                              DC NO. 2: l 8-cr-00325- DSF
                    Plaintiff,
18         vs.
                                              AFFIDAVIT OF DEFENDANT SHIN
19
     SHIN HO KANG;                            HO KANG IN SUPPORT OF HIS
20                                            MOTION TO VACATE, SET ASIDE
                 Defendant.                   OR CORRECT SENTENCE
21
                                              PURSUANT TO 28 U.S.C. § 2255
22

23

24

25         I, SHIN HO KANG, do declare and state as follows:

27          1.    I am the defendant named in the above-entitled action. If called as a

27   witness, I could and would competently testify from personal knowledge as to the

28   truth and accuracy of the facts set forth in this declaration.

                                             -1-
      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 2 of 13 Page ID #:30



 1           2.   On or about November 28, 2017, my family and I returned home after
 2   being away for Thanksgiving to find a notice from the Los Angeles Sheriffs
 3   Department. As I am unable to read, write, speak, or understand the English
 4   Language, my adult son, Joseph Kang, translated it for me. I asked Joseph to
 5   contact the Sheriffs Department to see what they wanted. Joseph called the
 6   Sheriffs Department and spoke with a detective who told him they were
 7   conducting a criminal investigation and wanted to interview me at the station.
 8           3.   The next morning, November 29, 2017, I was accompanied by my son
 9   Joseph to the Sheriffs Department Temple Station. My need for English-to-
10   Korean translation was resolved by Special Agent Kim's apparent fluency in the
11   Korean language.    They made it clear that I could be facing serious criminal
12   charges, and I realized then that I would need help from an attorney.
13           4.   As it was imperative that I be quickly available to respond to my
14   ageing and ailing mother's numerous needs, I determined to retain a lawyer who
15   was geographically convenient to my location, leading to the selection and
16   retention of Karine Basmadjian, Esq. Our initial meeting was attended by Joseph
17   for translation purposes. Although Ms. Basmadjian represented that she did not
18   speak Korean, she indicated it shouldn't present any problem because an
19   independent Court Certified Interpreter would be required for legal purposes in my
20   case.
21           5.   During this initial conference and with my son Joseph servmg as
22   interpreter, Ms. Basmadjian interviewed me extensively regarding my personal and
23   family background. I explained that as the oldest of four siblings, it was my
24   responsibility to care for my 96 year old mother during the final stage of her life;
25   as she is entirely dependent upon me for all of her needs: medical, travel,
27   household, shopping, and otherwise. In the natural course of discussion with Ms.
27   Basmadjian, she inquired about my current immigration status. 1 explained I was
28   not a citizen, but rather a permanent legal resident. As such, my principal and most

                                           -2
      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 3 of 13 Page ID #:31



 1   profound concern, even more so than possible incarceration, was the possibility of
 2   deportation and separation from my family.
 3         6.    In the course of that particular exchange, Ms. Basmadjian repeatedly
 4   assured me dep01iation would not be an issue and that she anticipated I would
 5   receive only probation for a number of reasons. She claimed my age and caregiver
 6   status would mitigate any immigration consequences and thereby negate the
 7   jeopardy of deportation. She further indicated her belief that my age and caregiver
 8   status would also serve as the basis for probation over incarceration. In each of the
 9   several instances during this conference that I explicitly expressed my terror of
10   deportation, Ms. Basmadjian would reply with calm and confident assurances that I
11   had nothing to worry about.
12         7.     Arriving at a later date in her office for a subsequent meeting, my son
13   Joseph and I encountered Ms. Basmadjian seated at her desk and speaking on a
14   telephone held to her ear. She covered the mouthpiece and whispered that she was
15   on the phone with Andrew Brown, the Assistant United States Attorney who was
16   prosecuting my case, and they were hammering out a plea agreement that she
17   would only describe as "lenient." Following the call, she referred to it as evidence
18   of how closely she and Mr. Brown were working together to negotiate a plea
19   agreement that would involve probation with no threat of deportation.
20         8.     At her insistence and urging, on May 11, 2018, I met with Ms.
21   Basmadjian and a Certified Court Interpreter in her office to review and execute a
22   plea agreement she had negotiated on my behalf with Mr. Brown of the U.S.
23   Attorney's Office. To me, at the time, it was a massive, 17-page document of
24   highly complex judicial terminology, which seemed in many respects equally
25   overwhelming and incomprehensible. The interpreter could only translate the
27   language used, not the legal meaning or inherent consequences contained in that
27   meaning. For that explanation, I was forced to rely on Ms. Basmadjian, who told
28   me not to worry, that I would not be deported or imprisoned.

                                           -3-
      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 4 of 13 Page ID #:32



 1         9.    I was very concerned about the phrase "immigration consequences" in
2    the plea agreement as well as another document I was being asked to sign: the
3    Agreement itself and a separate sheet of paper about discussion of immigration
4    consequences. Ms. Basmadjian informed me that language regarding discussion of
 5   immigration consequences was just standard "boilerplate" language routinely
 6   including in plea agreements, and that I would not be deported.
 7         10.   After I signed those documents, Ms. Basmadjian gave me instructions
 8   on how to answer questions when I appeared before the court to officially plead
 9   guilty. She said the judge would ask a pre-determined series of questions and told
1O me that I needed to answer "Yes" to the questions asked by the judge about
11   whether I understood the agreement and its consequences.
12         11.   I did subsequently speak with attorney Ashley Gambourian on or
13   about May 22 nd , 2018, who was referred to me by Ms. Basmadjian sometime after
14   I had already signed the plea agreement. Although Ms. Basmadjian had clearly told
15   me I would in fact not be deported as a result of my guilty plea, I nonetheless
16   specifically also asked Gambourian if I would be deported for pleading guilty to
17   the crimes I was charged with. She also did not tell me I would be deported as a
18   result of my guilty plea; rather, she only told me that she could not and would not
19   give me any legal advice unless I signed a retainer agreement and paid her retainer
20   fee. At that time I could not afford to pay another attorney and decided to trust and
21   rely on Ms. Basmadjian's continuing representations that I would not be deported.
22         12.    On June 25, 2018, the judge presiding over my Entry of Guilty Plea
23   hearing asked me if I understood the immigration consequences of my plea
24   agreement. I replied "Yes" thinking the judge was asking if I understood that I
25   would not be deported based on the agreement I believed Ms. Basmadjian reached
27   with Mr. Brown. Furthermore, I had also, once again, been specifically directed by
27   my lawyer Ms. Basmadjian to answer "Yes" to that line of questioning.
28

                                              4-
      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 5 of 13 Page ID #:33



 1         13.    On October 29, 2018, with my family in attendance and my lawyer
 2   beside me, I appeared for my sentencing hearing anxiously anticipating I would
 3   receive a sentence of probation and financial restitution. That anticipation was
 4   predicated on the frequently repeated assurances of my counsel Ms. Basmadjian
 5   that my advanced age, my caregiver status, my mother's dependent status and Ms.
 6   Basmadjian's personal powers of persuasion with U.S. Attorney Brown would
 7   result in a sentence without incarceration, and without deportation, as a result of
 8   my guilty plea. The judge in fact sentenced me to 30 months in prison with
 9   extensive monetary restitution, and it was only after this sentencing hearing that
10   Ms. Basmadjian then told me that I would, in fact, likely be deported and should
11   contact an immigration attorney.
12         14.    Right after this hearing, I contacted immigration attorney Steve S.
13   Chang. Mr. Chang explained to me that I was subject to deportation because I
14   pleaded guilty to a charge involving fraud or deceit with losses over $10,000.00,
15   which is considered an Aggravated Felony. Ms. Basmadjian never explained any
16   of this to me; nor did she ever tell me that it was a virtual certainty I would in fact
17   be deported based on the crime to which I pled guilty and the information
18   contained in the plea agreement into which I had entered.
19         15.    To be clear, at the time I executed the plea agreement, and pleaded
20   guilty in court, I believed that I would not be deported as a result of pleading guilty.
21   Ms. Basmadjian never explained to me the true consequences of pleading guilty.
22   Ms. Basmadjian never told me that by pleading guilty to the offense I would in fact
23   be deported, based on having pled guilty to an aggravated felony; a fraud and theft
24   related offense, involving losses of more than $10,000
25         16.    The most important question for me, throughout the entire plea
27   bargaining process, was whether or not I would be deported as a result of pleading
27   guilty. My entire family lives in the United States and I have no relatives or close
28   friends in South Korea. I moved to the United States in 1998 with my wife and son,

                                             -5
      Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 6 of 13 Page ID #:34



 1   to join my siblings and mother, who were already living in California. Moreover, I
2    am the primary care-giver for my ailing 97 year old mother. As such, at the time of
3    my plea, it was, and still is, imperative for me to remain in the United States. That
4    was, and is, more important to me than avoiding incarceration. In response to my
5    questions, I believe Ms. Basmadjian misled me by informing me that I would not
 6   be deported and also by never informing me that I would in fact be deported if I
 7   plead guilty to an aggravated felony.
 8         17.      As a result, I agreed to and did plead guilty believing that I would not
 9   be deported.
10         18.      Had I known of the exact consequences of pleading guilty and that
11   there was a virtual certainty of my deportation as a result of my guilty plea, I
12   would not have accepted the plea agreement, would not have pleaded guilty, and
13   would have taken my chances at trial.
14         19.      Had Ms. Basmadjian explained to me that by pleading guilty and
15   accepting the plea agreement, I would be unable to avoid deportation based upon
16   the crime to which I was pleading guilty, I would not have accepted the plea
17   agreement and would have taken my chances at trial. This critical error by Ms.
18   Basmadjian left me without a meaningful opportunity to consider and weigh my
19   options in either pleading guilty or proceeding to trial.
20         I declare under penalty of perjury under the laws of the United States that
21   the foregoing is true and correct to the best of my knowledge.
22               Executed this~     day of May, 2019, at Taft, California.
23

24
                                        Shin Ho Kang
25

27
27
28

                                              -   6-
    Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 7 of 13 Page ID #:35




John D. Robertson, Esq.                     2r
Jean Kwon, Esq.




                                                                 .$~   '71 OI·
                                                                  a:...:-'- t.....:,   Dl.::;::i.
                                                                                            -,



                                                                             vs.

                                                             RI -'-t.....:,Ot.....:-'--
                                                                '71 0 I· 71- A I 'B"


)..L7-l
   r i......: 1:1~;;;.
              L....:-"'-·



:,;:I~ 't!-2.:              2:18-cr-00325- DSF




28 U.S.C. § 2255     011.9.17-lf>HA-i lil.:i2'2J                 ~t.!.2.7r ~.:il~                   ¥.a, Tir7I,      *~~       t.!~or::
~:s.:j 0 £ 7'1l~or::: ~~A-i




        1 . ~ '2J ~ ~ 7 I.9.I              .1: g .9.I lf. 7'11011 A-i AI~ 't! :rrl j l '2J OICt, 8 '2J O £ .1: ~ 5:.I ::: ~ -9-,
                ~'2.! ~ 01 ~<cJA1011 7'11.A.l't! N~.9.I ~~~Jlr ~~~011 -EJ-f>H 7H'2J:s.:j O £ or:: c-11£
                                            *
                ~~or7-ll 8<cl W ~).:il, 5:E. .:12£7-ll W ~Oler.

        2.        2017  1c1 11 ~ 28 ~~. 7r~Jlr "-1::: 2;'5-*YN~~ Er:;i;:1011A1 -5:!.LH.:il ~ 0 £
                ~Or.2r.s:!.L-I £A'2!J~c~IA .s:!.<2..1--E!-A-i (Los Angeles Sheriff's Department) £¥E-I
                 ~ :;i;: 17   r .2r ~) 2~ er. ~ 0-1 ~   ~~ j l    AA j l        ~      or j l o If>H w   *   ~~ 71   ccH § 011 ~ 1c1   or ~   ~~
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 8 of 13 Page ID #:36




    ~     (Joseph Kang)OI ~<2.J01171I 'r!J~c5H -9-~2Cr. ~<2.J::: 35_~011711 ~ 8£!" A701I
    '2:l~c5HA-1 .:1~01 ¥~~ -r:!or::::x:1 ~or~2r.::i:!. @¥f~cr. 35.~::: ~8£1-A-1011
    B~rc5HA-1 ~Ar.2.r ~~rf~::: c11, .:i ~APr or~ 011711 ~or 71 ~ .:i ~ 01 'E3 <2J *Ar~
    or .I!. $?) ::: C1I ~ <2J Ilr £1-A-j 011 A-j <2J E-j .!\,!-or.I!. 1i Cr .I!. f~ Cr,



 3. q g 1e!"   Or~ 2017 tel     11 ~ 29 ~011, ~<2.J ::'.   Or~~    cH§or .I!.   ~ 8-E!-A-1   Temple
    :X:IA-1£ ~'£Cr. ~<2.J~ -?-lc5H 'EJOi~ EJ":ilj04£ 'r!J~or::: ~:::      ~*R-r:! ?d (Kim).9.I
    ~~ol ff=§"E!- EJ":ilj04 ~~o £ c5H~£1~2Cr . .:1~::: ~<2.JOI ~2-j-EJ- 'E3~1 tl.9.I01I
    ~12:! W-* S?)cr::: ~~ tE~ol f~.::i:!., .:icHA-1 ~<2.J::'. lcl.£.Ar.9.I .5:.§0I ~R~~
    7JH Cg"S?lcr.


 4. ~<2.J::'. '2:1£or.::i:!. ~~ortJ 04D-JL-l.9.I     Et::'.*~~  :;Al ~04c2.1:x:1 t?.! 0 12:!
    t?.!£1~271 ccH§o11, :x:121~ 0 £ ~2.IE!" -?-1~1011 S?)~ lcl~Ar~ .::i:!.§or71£ ~~or.I!.,
    Karine Basmadjian, Esq.~ ~~or71I £1~2Cr. 35.~0I 'tj~~ w &~ 0 £ ~ig
    12:!@01I ~~f~Cr. Basmadjian ::'. EJ":ilj04 ~ W~ 2 ~Cr.I!. orl2:!A1.5:., .:l~OI ~
    §:X:~l7r £1:X:I 1xW ~Ol2r.::i:!. ~f~:::c1I, .:i Olff::: ~~~<2.J E<2.J~~~~APr
    ~<2.J.9.I N:c:Jo~IA-1:::   ~~ 0   £ 2711 x.101S?J71 ccHgo12r .I!. f~cr.


 5. ~l.~.9.112:!@0~IA-1 ~<2.J Or~ R~OI ~~~ lg[S?l:::c1I, Basmadjian lcl.£.N::: ~<2.J
    7H<2.J ~ 7r~ 1:1w~o11 £rc5H ~~~ 0 £ <2.JE4.!\,!-~ ~~Cr. ~<2.J::'. 4 1aDH % WOl£A1,
    <2.J~.9.I ~~710~1 S?)::: 96 A-ll.9.l .:c.2~ ~~::: ~::: ~8.9.I ~~Ol2r.::i:!. ~~f~~C1I,
    .2HLFl2:! .:c.2::: .9.IE, oi~. 7rAr, .ii::~ ~ oiEr §A1I£ ~~ 0 £ ~0011711
    .9.leor71 [[H§OICr. Basmadjian lcl.£.Ar.2.r 12:!@ % .:J.L9::: 7'r'2:1A~;;P1I ~<2.J.9.I
    ~AH.9.I 0112.J~~ tJtE011 cHc5H ~gf~cr. ~<2.J::: All2.J~i\r7r or'---l2r 'EJ-9-~Ar2r.::i:!.
    ~ ~f~cr. 'EJ-9-~i\r £A1, =ri-a 7r ~ ~~cr ~<2.J.9.I -9--eJ .:121.::i:!. 7r~ ~ 2-tEJ-
    £1-~Ar:::, ~Al 5?) ~ :X:I 2 2 ::: z;s. tgI!r 7r~ ~ Ilr c51I01 :X:I::: ~ Ol~2cr.



 6. .:1 §A1I£ cH~r~ LrT::: %011, Basmadjian lcl.£.Ar::: 'r._!-~c5HA-1 z;s.tgol §A117r
    £1:x:1::: e.!~ ~ol.::i:!., oi21 7r:x:I olff ccH§o11 ~.£.£1-~.9.I ~-ltEeJ-~ 'El"~ ~012r.J2
                                                                           WE~~~                                         ~n•~~•!                                                       ~~~~n~~K                                                          ~~1~
                                                                           ~       ,10-< _._ -<m O-<                     oJ           UI olll         o I •10\                         o 110 ru ..J_J "JT"o~ uJ                   Oll o                  o\     -<0    r-\
                                                                                   ..._ r--      ""TT""   -,
                                                                                                                                  =r-<ll\
                                                                                                                         lllJ -< =•            =J ..._ llllO                           -m - _._ ,10
                                                                                                                                                                                       -<      n..l 10 = ]-j r- 1-                Jf- -.                 ..._ ·II ;rm
                                                                                                                                                                                                                                                         ,10Il :n "'-
                                                                                                 o                                   0.J ,r, _j      ,10Il                                                                            Q.J
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 9 of 13 Page ID #:37




                                                                           _._      KO . -                -{.J                                                                                         1
                                                                           r--      1- r--   _._                              O1ru         __. nlll         _._                        DI- = ·o u                     7           ,   ll!J                     -
                                                                                                                                     ::::7 r1 ri                                                    -< -'-o                                              Klr S' 01
                                                                                                                                                     l]J •IO\
                                                                                                                                                                                       "=< u i<r
                                                                           -       K r1J m1m K                           _._ T                                                                                    .....,,°
                                                                            K
                                                                           ~ ~ of
                                                                                     -1
                                                                               ru ..._ r1O •10
                                                                           o\ o •Kill
                                                                                                 l:t1
                                                                                               -'-r
                                                                                                          ~
                                                                                                                         r-\ "-< ::;-
                                                                                                                         ~n JIJ ~D r-f 1 un
                                                                                                                                                     ..._ KJ
                                                                                                                         K-1 --< :no :I:-< 10\ K-\ r-l
                                                                                                                            i
                                                                                                                                                        !
                                                                                                                              O-< -,,-, ,10-< .-, 01- ' i
                                                                                                                                                                                       - 01m
                                                                                                                                                                                       o\ -
                                                                                                                                                                                       . r oJ _._ -<


                                                                                                                                                                                                        :n K 0 .J
                                                                                                                                                                                                        lliJ
                                                                                                                                                                                                    r-J , 0 =
                                                                                                                                                                                                                   K"°
                                                                                                                                                                                                                  _._
                                                                                                                                                                                                              •10 •lo

                                                                                                                                                                                                                                  ;jolll
                                                                                                                                                                                                                                  OIJ r-J
                                                                                                                                                                                                                                  -, _._
                                                                                                                                                                                                                                                         ~

                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                               - JIJ -<
                                                                                                                                                                                                                                                                 --<
                                                                                                                                                                                                                                                                       ..._
                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                 o-< :liil
                                                                                                                                                                                                                                                         DL:Jf. -,-
                                                                                    ..J_ -     •K                                    0.J -'-n1 K.J       I-                             ..:.J ll!   •lo -'-r ..J_ Jill            Q.J      rl.1                      -
                                                                           oJ i-\-< r-1:.i ~ 1 «a                        Ulm r-J           a,u     . -      r-J                         r1 J lli1 K .JJ !+                        ll!J _._111                   o      oJ
                                                                           lO        •lo-j :nO                           _._ ijo - - nJ1                n
                                                                                                                                                     ~J nJ                                          T[l nJ1        0J
                                                                                                                                                                                                                                  ==
                                                                                                                                                                                                                                           D             mlJ Ulm
                                                                                                                                                                                                                                                         n -
                                                                                                                                                                                                                                                                       0
                                                                                     ]-j •Kl-
                                                                           ..J_J K}lll                    r-1             0   -'-111 oJ -      :I:-< ,10a . -                          OIJ ~ " -,-0 r-1 OIJ
                                                                            " =                            7                      D  KIO n..l 10-< :t1 r--
                                                                                                                                                        1
                                                                                                                                                                                       -                     -                    •IO                        O JIJ
                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                         OIJ ~ -<.;
                                                                           _._
                                                                            r-\
                                                                                   ~    JIJ O
                                                                                    K _._ -, •-<
                                                                                                          n              75
                                                                                                                         . __.    r-1
                                                                                                                                   7        ./J
                                                                                                                                                  -<1   r-1
                                                                                                                                                         7
                                                                                                                                                                 I
                                                                                                                                                                 -
                                                                                                                                                                          KIO          oll!JJ 3 -,.
                                                                                                                                                                                             r-l
                                                                                                                                                                                                    m1m OIO
                                                                                                                                                                                                        DL:J        ~r
                                                                                                                                                                                                                    K
                                                                                                                                                                                                                        UIIll 0\- -'-
                                                                                                                                                                                                                        il"m      K
                                                                           "JT"o        u Q.J Oll                                 Ulm ,1 Dir _._ 0                                            II       -<      f.   LH " - •IO                           -'-u DrJ
                                                                                                                                                                                                                                                         ~
                                                                                   ..L
                                                                           nl      :nO ]-j ll!J -                        OIIll          "        ~ ~Ill                   ;jo"J        -r.  O\ KJ                        Ii- " Ko                                        C
                                                                           J-1     01m Olr -.. ~
                                                                                   -.-a     -< "'
                                                                                                                         fo~
                                                                                                                         ....
                                                                                                                                  Dltll
                                                                                                                                  - omI JK
                                                                                                                                            ou 0-< r-TJ                   u            ~ ~ ;jon :fill
                                                                                                                                                                                        ,10 L.'.J
                                                                                                                                                                                                                    o1I - u1u i-\r .
                                                                                                                                                                                                                      o\              _._
                                                                                                                                                                                                                                                         •K
                                                                                                                                                                                                                                                            0 of =~
                                                                                                                                                                                                                                                          o~ ••J -o
                                                                           o\      !... WI- 0 ~                          •Kr      o i\J          ~ 'vi
                                                                                                                                                      1/U
                                                                                                                                                                          =.=-         H-- JIJ         l]J -<
                                                                                                                                                                                                             _._
                                                                                                                                                                                                                    ~ 01= $m          ~                        ~         E
                                                                           oJ      O\- _._ ua ~o                         LH       Ii- "=<         1
                                                                                                                                                 110 ]-j                  O
                                                                                                                                                                                       ·~r ~           iJil ;jo"J   O r-1 oO               r-J ~~        n!lr :nm r/)
                                                                           ll!J     o\ ~ oJ ~r
                                                                                   _._0
                                                                           JIJ 1:nKI-
                                                                                          ...,  "
                                                                                                JIJ
                                                                                                 O
                                                                                                                         =.=-
                                                                                                                         o
                                                                                                                         ~m
                                                                                                                                  m1m - ~ JIJ JIJ
                                                                                                                                  _     o\ o-<       ·-<
                                                                                                                                   " "j"" r-1 -m1ru Oll
                                                                                                                                                                          ~
                                                                                                                                                                          ,10-<
                                                                                                                                                                          ;/ir
                                                                                                                                                                                        r-J
                                                                                                                                                                                       _._,
                                                                                                                                                                                            oJ
                                                                                                                                                                                            _._
                                                                                                                                                                                                        K-\ i<ll
                                                                                                                                                                                                       0F ll!r
                                                                                                                                                                                                                    oJ ,uJ ~m -'-ru Oll
                                                                                                                                                                                                                          IJ1
                                                                                                                                                                                                                    OIJ 1:t1 r1
                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                  -'-r
                                                                                                                                                                                                                                                         "°
                                                                                                                                                                                                                                                          LH ;jo"J ~
                                                                                                                                                                                                                                                         "JT"o
                                                                                                                                                                                                                                                               ..J_
                                                                                                                                                                                                                                                                r-1:.J _._
                                                                                                                                                                                                                    o''o =
                                                                                          •K
                                                                                                                                                                          J:Jl          IO   0\                I-                          T -(   JJr    D             U
                                                                           .r                                                                 7
                                                                                                                                                                                                                                                         ~ =.=- •-<
                                                                                                                                  -'-
                                                                                          of          -   ~                                                               ,10          i<O _._         ;jo"J O
                                                                           ..:.J
                                                                            r1     K - I n -<.;
                                                                                       Q.J "TT"-<

                                                                                                                         DI-
                                                                                                                         "=<
                                                                                                                                  •10\ _._ _._   o\ O
                                                                                                                                  KJ r-- •IO ;joil ;jo[]
                                                                                                                                        °3                                =;=
                                                                                                                                                                                       Kl- -<
                                                                                                                                                                                            "TT"r
                                                                                                                                                                                                       -'-o 5
                                                                                                                                                                                                        -<
                                                                                                                                                                                                                     .J
                                                                                                                                                                                                                         _J
                                                                                                                                                                                                                          ::;=-
                                                                                                                                                                                                                         o •-<
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                  n        "
                                                                                                                                                                                                                                               _._
                                                                                                                                                                                                                                                  \Jf-   -
                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                0\
                                                                                                                                                                                                                                                                       0-<
                                                                                                                                                                                                                                                                       L.J-\
                                                                                   -'-
                                                                                   "o il"o o-< -~
                                                                                                  C
                                                                                                                         _        -..
                                                                                                                                                     L
                                                                                                                                            m1m -,,- o,                    r---              0         ,,.n       - OIJ O ~-<                  ,10111     o         J
                                                                                                                                  -< 'r-1i -'-                            -'-          -'-  llllO      '10   JIJ             o-<-<         Olm -K         oJ JI o
                                                                           -'-
                                                                            u      ~
                                                                                       JJ  -'- -~
                                                                                       ~ •10 -o                          o\       _._       •10\ J]J of                   •10           r--                          u1m I
                                                                           i\!;~ rK" _._ ;/ir
                                                                              ...,,. -oi
                                                                           -< ----.               I=\
                                                                                                           E
                                                                                                           r/)

                                                                                                                         3
                                                                                                                         ri
                                                                                                                                  f     r-J KJ ITT ~J
                                                                                                                                            ru _._
                                                                                                                                                 K-\ ./Jo
                                                                                                                                                                          om
                                                                                                                                                                          l'\J
                                                                                                                                                                                       3
                                                                                                                                                                                        r1
                                                                                                                                                                                             Bo
                                                                                                                                                                                             :nII -<
                                                                                                                                                                                                       ~     o      o    o -<I-
                                                                                                                                                                                                             -< Olo ri ..L
                                                                                                                                                                                                                                           ~      o\
                                                                                                                                                                                                                                                  =;=
                                                                                                                                                                                                                                                         ll!J of Ko
                                                                                                                                                                                                                                                                r-r ir
                                                                           -a                              ro                     =.=-           01- ' 1
                                                                                                                                            _._ r-\                                          oJ T[l          ..Lo                                 r---   _._    .,     •'
                                                                           -< !Of o o1m                   co                      o         r-- ---         i-   -        _._          -          "          u           JIJ ,10111        - =.=-        0\     ~      --=
                                                                           oJ ~ "j""                      _._            ~        ~o             c      =        iZ        _j          o     r1O             --= --= u:1 or                ~ £           O\            -<
                                                                              Q\J _  ~a                   u              01- :i::r m1m             ~ ;jo"J 1::0           o            om         orJ        K LI u .-J                    LI-\ ~        ioll 01 Din
                                                                                     oU
                                                                           Olm ruim O\                    ~          .       :     -<I            ro    ~ ~ olll                       ..- of nI             O ~~ D J]                     Olr §         ~ ~o _._
                                                                           0J iZ oJ                                      Olm r-- I=\                             ~                            ~        ]I    oJ o-< o\ Olm                 WI- ==.       JJJ            r--
                                                                           ll!J DrJ ll!J
                                                                                 -1 ;'-!OJ

                                                                                                  o\
                                                                                                 -<J 5m
                                                                                                 _._K

                                                                                                          cl
                                                                                                                 t
                                                                                                                 _._
                                                                                                          .-ru Kl-
                                                                                                                         ~a ~ -< I ~
                                                                                                                         oJ                 01-
                                                                                                                                                   5    r-1:.i
                                                                                                                                                        =
                                                                                                                                                        K _._
                                                                                                                                                                 oi:J     ~
                                                                                                                                                                          O\-

                                                                                                                                                                                       ..-
                                                                                                                                                                                       otm    -<.;
                                                                                                                                                                                                  C
                                                                                                                                                                                                       -
                                                                                                                                                                                                       01
                                                                                                                                                                                                             ll!J ~ Kr oJ
                                                                                                                                                                                                             ......: DrJ ·n O              _._ E
                                                                                                                                                                                                                                                  -g     ITT :liil H--
                                                                                                                                                                                                                                                         K-\ oJ DrJ
                                                                           tS" o                                         _._
                                                                                                                                    C
                                                                                                                                    ro _._
                                                                                                                                                  -0
                                                                                                                                                   c             ru                .              ro   ~o     u          :n .-             _j      ~       I= -
                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                       l{)
                                                                           n ~o l::H             JIJ LIi rK"             I~        ~        D     ::5, ri ]I "                    n    "lrj ~ ~Ill 0~ of JIJ oJ ?::"                              co     O      O
                                                                           ;jo"J :liil JIJ       n:r      11J -<                    E JIJ         orJ   m        of i<-< ro~           _J         E
                                                                                                                                                                                              i-\a o K "=< UiJ LI-\                               JIJ    O1J of ~
                                                                           ~o oJ 3                o       iiJ ~D         Jill       r/)     3 nI        ijo      3 ~ r1II              ~ r/) IiO Kr o or OIO IiO                                  iio    oJ ~ r-f
                                                                           o       o      n      i-\-<    o   oJ         1kll-<    ~ r1 ]I 01                        r1   w       oJ   ~ ~ oJ Dir ~ llllo "=< 1KI-                                o111   ll!J i< i!!:m
                                                                                                                          ~                                                            oo                                                                m
                                                                            f
                                                                            Kr
                                                                                            ~r!
                                                                                            •IO       -<        r=\
                                                                                                                                   KuK~~~!ofli1
                                                                                                                                   o       0~ o •lo JJ0 •Jo •10< oJ '°"
                                                                                                                                                                                                          ~~~~~
                                                                                                                                                                                                          Uil       ~       •lo       rL1        rL1
                                                                                                                                                                                                                                                                  ~o\~~
                                                                                                                                                                                                                                                                  ijo oJ         K         •IO
                                                                                                      j:'fJ                        oJ JL oJ i<0 •Kl- "80 onl JJ!J iio                                                       u0 -en               ~                UjO JJlJ       o\ oJ
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 10 of 13 Page ID #:38




                                                                            KrJ             "i<O                i!!:111                                                                                   K--1
                                                                                                                                                   1llj -J                                                           C
                                                                            1:11
                                                                                -I          -1
                                                                                            0.1       JIJ
                                                                                                                            _._
                                                                                                                            u
                                                                                                                                   1ll        I
                                                                                                                                   ll]J "j" ll] o fli1 -< r-J
                                                                                                                                                                 T."
                                                                                                                                                                             - K
                                                                                                                                                                                                              CJ
                                                                                                                                                                                                          OF -~ ....0 ?- =
                                                                                                                                                                                                                                       Q)        0
                                                                                                                                                                                                                                                                  u       Jc"    ~         o
                                                                            JIJ             1111111   3
                                                                                                                IIIIJ
                                                                                                                ~
                                                                                                                            :r-<
                                                                                                                            f;     r       1111111 io 1111111 ~ 0 ~ 0
                                                                                                                                                                      _._ ]2"" o I                            ·---. JJ - ..-
                                                                                                                                                                                                          O\ -g KI- ..- ~   1
                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                          ~      -~
                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                           _._
                                                                                                                                                                                                                                                                                           ~
                                                                            _
                                                                            ~
                                                                            ,ion
                                                                                            K-\
                                                                                            OF
                                                                                                       rj
                                                                                                        . 0
                                                                                                      _._ r-l

                                                                                                                            O
                                                                                                                            r-J
                                                                                                                            _._
                                                                                                                                   1

                                                                                                                                    -< " oO K-\ "'Ill ..LLr OJI ·-<
                                                                                                                                     lo-j O ]rJ OF -0 ~ ~ OJI iio
                                                                                                                                                               1 r--. _._ -

                                                                                                                                                                               r-J
                                                                                                                                                                               Ill-\
                                                                                                                                                                                                          oJ E ..- -< 0
                                                                                                                                                                                                          ]jJ ~ ~
                                                                                                                                                                                                              ro ,10 "'r u
                                                                                                                                                                                                                             !        r                           0
                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                           10
                                                                                                                                                                                                                                                                                     cu
                                                                                                                                                                                                                                                                                     E . LL
                                                                                                                                                                                                                                                                                           JJLI
                                                                                                                                                                                                                                                                                           01111
                                                                                                                                                                                                                                                                  ~                  ~ oO
                                                                                                                                   "'TT"'J -
                                                                            l:11            fli1      .;:-1-<    , 1        ~       II      o r-J ilC5' 3fJ           -< o _                              JIJ       ~ ~o                                                  "
                                                                                            01 ~                            ~         C    ~ ru u ~ ~ ~ N ~                                               -L- ~ ru           ~                                    ~       K      ro.
                                                                                                                                                                                                          ~                                                               w
                                                                                                                -L-
                                                                            nu              ·r Kl-
                                                                                            ~  nJ
                                                                                                                0\
                                                                                                                    =       o       :~ ~ To -O -K-\ -<I- Kflll o -r-J          01111
                                                                                                                                                                                                          I=\
                                                                                                                                                                                                              -J
                                                                                                                                                                                                              0     --,-
                                                                                                                                                                                                                         r-J Kill                                 1
                                                                                                                                                                                                                                                                   lo-J
                                                                                                                                                                                                                                                                          =      -J o\
                                                                                                                                                                                                                                                                                 0         nJ
                                                                                                                Ulo t
                                                                            IU7                                 0\                  "O O                                                                                              -L-                         "'II]
                                                                            OI       u      -<roill                                   E N "'-< ~ OF o\ r-J ~ru 2                                          JIJ JJlJ ~ ~ r1                                         II
                                                                                                                                                                                                                                                                          O
                                                                                                                                                                                                                                                                                 ~         Lll
                                                                            ¥~              ~                   _._i                  ~N*~o3~-~                                                           iio_._~~ili                                             ~*~~
                                                                            ~o Kl-          JIJ 01111 ~                              ro ~ ~ I -J r1 -<I- K OIJ                                            K u UlO r-J ]I-                                         JJJJ ?::-<     IIJ       K
                                                                            ~~              ~P-<r-J                                .... ~ _ o o                                ~                          ~~          _._fli1                                             -~~
                                                                                     -111       ~o j:'fJ ru                        ~ "TrJ           K    oJ ]jJ      ::;=   Kflll 01111         7!:111      Dflll JIJ •IO -                                       r-J     [}\Ill ]jJ ~
                                                                                     °      -<;
                                                                                              C                             =      0            LI-\ ]jJ . . L- r--.
                                                                                                                                             ...J
                                                                                                                                             co -'-o - ,10:J O
                                                                                                                                                                            I   Ll    LIi       . . L-    1111111 -   DrJ ~
                                                                                                                                                                                                                  oLI -111 cu
                                                                                                                                                                                                                                                        -L-
                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                  -L-     -
                                                                                                                                                                                                                                                                          ~ JIJ .ro
                                                                                                                                                                                                                                                                                     oJ
                                                                                                                                                                               - J -•JOJ
                                                                                                                                                                                                                    -                                             1Jo
                                                                            0
                                                                            Jc" ....2
                                                                                     r-1    :~
                                                                                            "'O
                                                                                                      JIJ          -I
                                                                                                                 r=,
                                                                                                                            O      i{[l
                                                                                                                                   - .....          JJ   K     tH    -J
                                                                                                                                                                            U7
                                                                                                                                                                            oJ                            -rLl      K       -         K          :=,    ~         ~r      JJLI   .-- ::..
                                                                                              E ;~ o o                                                                                           ~                                                                                ~ l'\J
                                                                                                      -L-
                                                                            0\                                                     -< ~             •Kl- 0           ~J K-l K                             -<[I      JIJ     O         _._        -g     ~LI       ;j([l
                                                                                                                                                                                                                                                                          ~~
                                                                                     rL1
                                                                            ~Il      ~
                                                                                     "'
                                                                                              ~ u ~
                                                                                             ro
                                                                                                         ! I-~
                                                                                                   ,101u K
                                                                                                                                   JI 01
                                                                                                                                   O 7              r-rfli1 ~ ~
                                                                                                                                                          c    r-l   nJ
                                                                                                                                                                            i<r
                                                                                                                                                                            ~
                                                                                                                                                                                      ~
                                                                                                                                                                                      -<
                                                                                                                                                                                                :
                                                                                                                                                                                                  cu
                                                                                                                                                                                                          01
                                                                                                                                                                                                          1K!III
                                                                                                                                                                                                                    ;\o~    ~~ ~ ~
                                                                                                                                                                                                                    ilC5' ll]         ....L- 1    cu -<
                                                                                                                                                                                                                                                        1111111   -
                                                                                                                                                                                                                                                                  o       -r,
                                                                                                                                                                                                                                                                                 ~J
                                                                                                                                                                                                                                                                                 ,Jo
                                                                                                                                                                                                                                                                                           o\
                                                                                                                                                                                                                                                                                           0J
                                                                            ,r1 01111            .....-                                      ""           cu   i i   -      ll        •lo-J      ==.      -
                                                                                                                                                                                                          i:z o
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                            r-1       J::\...1   ro K
                                                                                                                                                                                                                                                 _._              Kf      -<.1             1ll
                                                                            I1.l ......,
                                                                            ~
                                                                            -
                                                                                  o1
                                                                                     -
                                                                                             1vr DrJ 01111 JIJ
                                                                                            , ne <;>
                                                                                                             JH
                                                                                                 i<lll orJ --r-
                                                                                            . . L-
                                                                                                                                   ,101-
                                                                                                                                   ....L-,
                                                                                                                                             11o-J
                                                                                                                                             ,rJ -
                                                                                                                                                      7!:111 ·.:::
                                                                                                                                                              5u
                                                                                                                                                       o1 ..o ·-<
                                                                                                                                                                   . ,10
                                                                                                                                                                     01
                                                                                                                                                                            ;:!i"J
                                                                                                                                                                            o....L-
                                                                                                                                                                            u
                                                                                                                                                                                      "'TT"'I
                                                                                                                                                                                      Il.1
                                                                                                                                                                                                 -o
                                                                                                                                                                                                    CUE   ,rJ
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                            _._
                                                                                                                                                                                                                            u
                                                                                                                                                                                                                                       r-1
                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                 -< -
                                                                                                                                                                                                                                                 11nJ   110

                                                                                                                                                                                                                                                                  _._
                                                                                                                                                                                                                                                                   ~      JIJ
                                                                                                                                                                                                                                                                          _._
                                                                                                                                                                                                                                                                                 u1111111 ll]J-
                                                                                                                                                                                                                                                                                 -         '/ljo
                                                                            K-\      K      •Jo:J       Kill o                     •lo...1
                                                                                                                                             II
                                                                                                                                                c 3fJ E 0-<             _             IIJIJ         ~
                                                                                                                                                                                                          II
                                                                                                                                                                                                          ~ ~ ;\o~ -:j"' ...;;i lilll                             O       rL1    '°"        r-j
                                                                            OF LI-\
                                                                                     -'-o
                                                                                            EO tf
                                                                                            ..-
                                                                                                                      Dllll
                                                                                                                -o\ ,10     =
                                                                                                                                   EO
                                                                                                                                   ..-
                                                                                                                                              -~ i'TII cu Dllll r-J
                                                                                                                                               :o: :; -u c.9 n11 ~
                                                                                                                                                                            ,Jo:J
                                                                                                                                                                            JIJ
                                                                                                                                                                                      u          ro       K-\ r=\ ~o J I IIJ u11r
                                                                                                                                                                                                          01- 7!:111 ....Kr --< I -
                                                                                                                                                                                                                                                                  -111
                                                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                                                          :2 r1 -
                                                                                                                                                                                                                                                                          -<0               o\
                                                                                            -<                                     -<                                o<            JIJ                        i-            o< OJ TJ                                      ,,J          .   _ 1
                                                                            _._
                                                                            ~ •Kl-
                                                                                     JJ
                                                                                            ::;=
                                                                                                01111
                                                                                                :r-<            n'.iJ       u      -          ..o K-\ r-J- OI ~             ~ OIJ               ru        -- - =                                 oJ :'._           ~      .lll
                                                                                                                                                                                                                                                                          ·r
                                                                                                                                                                                                                                                                                 u         o.1
                                                                             0       O       O        •10<
                                                                                            LIIIII LIi-
                                                                                                                -olll _
                                                                                                                      --,-
                                                                                                                                   D
                                                                                                                                   -
                                                                                                                                               E OF -1- ·r
                                                                                                                                                cu           •JO K   -
                                                                                                                                                                            -K
                                                                                                                                                                                oJ -
                                                                                                                                                                                                 O
                                                                                                                                                                                                          olll      0\      110
                                                                                                                                                                                                                                LIJ
                                                                                                                                                                                                                                       r-j 1llJ •JOJ
                                                                                                                                                                                                                                           ll]                            K
                                                                                                                                                                                                                                                                                 ;\o~ ]jJ
                                                                            -r-1
                                                                                                                                                                                                           ~ -<o ~ oill           - -<                            ~       ·o     LIi- Klr
                                                                                                                                                                                                                    ..L
                                                                            o.1      oJ                                ~           o          c.9 JIJ r-L :::;;= K          _._       ]IJ       TJ
                                                                                            Jc"                                                                                                            N ~ o\          . . L-                                         K
                                                                            ....L-   ]IJ
                                                                                            DrJ
                                                                                                L
                                                                                                      •KIIII    -
                                                                                                                $.J
                                                                                                                Ko
                                                                                                                        1
                                                                                                                            o]r    o
                                                                                                                                   ..- - c
                                                                                                                                                         Ir    •F<   _._
                                                                                                                                          ~ ~ DIIII rt- iJo DIIII = 01111
                                                                                                                                                         on! - t:l . . . , o
                                                                                                                                                                             ,10                "''
                                                                                                                                                                                                          :;rru .!         ,Jo:.i
                                                                                                                                                                                                                oJ -1- r-j tH         -
                                                                                                                                                                                                                                                        n          o
                                                                                                                                                                                                                                                                   ..--
                                                                                                                                                                                                                                                                          1<
                                                                                                                                                                                                                                                                                 vtn1
                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                 1\flll
                                                                                                                                                                                                                                                                                 ::;=
                                                                                                                                                                                                                                                                                           oJ
                                                                            •JOJ
                                                                            r-fJ E          -
                                                                                                      ::;=
                                                                                                      ::;       .rru         K     -< -55 cu ~ K             K    r1 °.J .
                                                                                                                                                                                                          ut
                                                                                                                                                                                                           c.o  o 0\ ru . 1111r                                           r-r     O
                                                                                                                                                                                                                                                                                           ...1...
                                                                                                                                                                                                                                                                                           ,JO\r
                                                                                     0       °        ~          I'\        JIJ    ~Ill <( :§' 0 JIJ r-J 1111111    . K u                                 3"J    ~ 0 u ~                                          3"J ;j(nl      ~[I       JIJ
                                                                            o --r-
                                                                               o                 o~
                                                                                            _o P - ,10<
                                                                                                                                   ~....L-    CU 1--1-n~-1--~
                                                                                                                                        ,Jo:J E O[I LI-\ ru •LI-J u LI-\ ,10<                             co -o\ c ~~_._
                                                                                                                                                                                                                   "', ,10< ,Jo                                    co ....L--<-
                                                                                                                                                                                                                                                                      r-1:J  LI-\
                                                                            01•             ~;fc5'~;fc5'                           ID~cn~~o ~o~~                                                          ~o\~*ID~                                                 ~~r-J•
                                                                            .HJ      ~o     ]jJ 01- ~ 0                            ~o -<-l ~ on! •Kl- ?::-< -<I- ~rJ •Kl- 7!:llJ                           N  ~ £n ~ ~ u                                           N      ]i ~J Ii"'J
                                                                                             O                                      ..--                                                                   N                                                       C'0
                                                                                                                                                                                                           ~                                                       ~
                                                                                             -r-                                    ~
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 11 of 13 Page ID #:39




        ~EH ~ Basmadjian J-Al2.I <c!tg?::JAr Brown ?::JN01I CHE!- 7H<2.!:&:1<2.! ~=;~OI,
        ~ <2.12.1 ff ±IS 'r.:! 2.1 ~ j]_r £ A-j ff s CJ;! ::: ~ ~ ~ .:il 'EI .:il Y A11 ~ tg 5:.I 7' I et ~ ~ j]_r 011

        01 2 711 ~ ~012r::: ~<2jolS?i!cr. E.1-N::: ~A1I£ ~isEJ- ~*2.1 AH~;s:j ~~~
        ~~El- 30 7H~ ~<2.:1~~ ~.:il~~Cr. 01 ~.:il-?d21 ~01IOF l::ll£A-l Basmadjian J-AI:::
        ~<2.101 ~ig ,gj 5: orL-1 01'2J~@ 'r.:!.£.Aro1171I '2:!~oHoF EJ-cr.:il ~<2.1011711 ~~~cr.

  14.    OI -?d21 ~~. ~<2_!~ Ol'2J 'r.:J.£.Ar Steve S. Chang 0117-II <c!~~~Cr. ~ 'r.:1.:£:.Ar:::
        ~ <2J OI 7 r% %~±I£ l!--9- 5:.I ::: 1 el- lg 21 0I& 2.1 e ~ ~ e Ar 71 .:E ::: 71 el- ~
        ~~or::: t12.1011 cHoH ff±I ~ <2.!~~~71 [[H@o11 ~ ig cH&o12r .:il ~ ~~~er.
        Basmadjian J-AI::: ~<2.1011711 01 % 01C:tJ ~5:. ~ ~oHe l:lr 7r ~09 <J;!Cr, EE E]-
        :J. L9::: ~ <2J oI ff ±I ~ <2J ~ El- ~ ±I .2r ~ <2J oI § 2.1 El- ff ±I <2J ~ W2.1 011 ~ ~ ~

        ~~~ 271£ ~<2.101 ~A11£ ~tg5:.I::: ~OI Ar~& ~~orcr::: ~ ~ ~oHe ;s:jOI
        CJ;! Cr.

  15. ~ ~ oI    or Ar 12:!, ~ <2.1 ~ ff ±I <2.1 ~ w2.1 A-l ~ 6.1" ~ or .:il ig;J ~ 011 A-l ff ±I ~ <2.1 ~or:::
        Al~011, ff±I <2_!~.Q.I ~jlr£ ~tg5:.IAI et~ ~Ol2r.:il 'Ed'x;!Cr. Basmadjian ;.,q:::
        ff±I ~ <2.!~EJ- ~~El- ~j]_r ~ ~<2.1011711 ~.:a. ~~or Al etS?lCr. Basmadjian J-AI:::
        ~<2.101 1 e.i- ig21 01&2.1 e~~ *~El" N71 ~ ~.s:..2r B~~ 7r% %~±1011
        ff~r ~ <2.!~~011 2710HA-l, t12.101I ff±I ~ <2.!~~ 0 £N-1 ~<2.!0I ~A1I£ ~ig ts~
        ~012r.:rr ~<2.1011711 ~.:a. <2ji;-EJ- :&:101 <ai!cr.

  16. ff±I S'r.:!iil ,tljlr~ ~~011 ~*i ~<2.10117-11  7r~ %R El- ~§ ~ ff±I ~ <2.!~EJ-
        ~jlr £ ~ig ,gj ~<2.1 Al or'cl A1011 BE!- ~ 01<xi!cr. ~<2.12.1 ~7r~ ~ 01~011 ~ .:il
        S?J 0 o~ EJ-~011::: ~&101Lr ~~El- ~T7r <ai!cr. ~21~L-loro11 0101 ~.:ilS?J::: A11
        ~Af:,roH.2r 010-n-1.2r ~7711 ~71-9-loH ~<2.!~ 1998 'cJ01I OrLH.2r Or~j]_r ~7711
        01~ 0 £ 01.;,s.~~cr. c1~01, ~<2.1~ @or ~*I ~El- 97 "-11 .I.2011711 .;,s.~
        ¥~7::rolcr. ::i21EJ- *17'1£, ~<2.101 ff±IS'r.:!or::: Al~o1IA-l, jlr7101ILr, oi~ol
        7'ls5:. ~<2.!0I 01~011 D1~210fe.!- E]-cr:::~01 ~~El- ~~Oler. :J.~~ ~<2.1011711
        ff~~ Jilor::: ~~er C1 8-R~~.:il, Or~.5:. %Rorer. ~<2_! ~§011 CHE]- S'r.:1° £
        Basmadjian J-AI::: ~<2.!0I ~tg lsor7'1 et~ ~Ol2r.:il orl2:!A-l, .:EE]- 7r% %~±1011
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 12 of 13 Page ID #:40




       cHoH ffs.l~ '2.J~or::: ~-9- ~7',1£                                       ~ig ~ ~~~ ~1                                  ~cf~7'1 £>Ig 0 £1-A~
       ~ '2J ~ .2~ ~~er.I!. ~::: er.



  17 · ::J..   7::l]!L
               2     r,   1::::1 0L..:I
                          C
                                             * 1::1~
                                          01 "'T" o £1 'F..I O.J:-.2.
                                                              L.o2
                                                                      7-IOI
                                                                      A
                                                                            2,Lr "'i1
                                                                                  ~
                                                                                        DI
                                                                                        =- O   D~A_JI
                                                                                               L..:   •
                                                                                                          f;;,
                                                                                                          o -    OloHA_J• I   TTO   s.ls
                                                                                                                                      2
                                                                                                                                           O  !7,-l'S'H
                                                                                                                                           L..: o AA
                                                                                                                                                          cLr.


  18. el- <2t ~ '2J OI ff s.l '2J ~ .9.I ~ ~ E.1- ~ Tir ~ ~ .I!. S?) <t,;! .I!. ff s.l '2J ~ .9.I ~ Tir £ ~ ;x;:,1
       ~ !.I- £1 ::: ~ oI                   Ar ~ ~  S?J <t2 er~, ~ '2J oI ff s.l '2J ~ -gt .9.I ~
                                                         ~~     or er :::    ~ ~ ~ .I!.

       *~or7'1 t'IS?l~ ~OID=l, ffS-1~ '2.J~or'F..I~ t'IS?l<t,;!~ ~OI.I!., AHflo,IA-l All:ll~
       7 r~2 ~ ~ oIer.



  19. eJ-<2t Basmadjian I-Al 7r  ~'2.J 0i ffS-1 ~ '2.J~or .I!. ffS.i Er~~ *~~ 0 £1-A~ ~'2.J 0i
       ffS-1 ~ '2.J~or::: ~s.10,1 2 710HA-l ~ig ~ JIIW* CJ;!<t,;! ~ ~ 012.r .I!. ~ ~oH
       -?-<t,;!Cr~, ~'2.JOI ffS-1 -gt.Q.jo,1 §.9.lor7'1 E>IS?l~ ~OI.I!. AHflo,IA-l All:ll~ 7r~2~
       ~Oler. Basmadjian 1-Al.9.I 01 %CHE.I- 2-ff"::: ~'2.JOI ffS-1~ '2J~or71Lr AHfl01IA-l
       W-9-71Lr or::: ~!fill~~ ¥.I!. .I!.c~or.I!. ;;:~~~ w *S?J::: .9.IDIS?J::: 71£-1~ ~~17,I
Case 2:19-cv-04788 Document 1-4 Filed 05/31/19 Page 13 of 13 Page ID #:41




                      AFFIDAVIT


      I, Joel Kim, have translated and edited English Declaration of
      Defendant Shin Ho Kang in the case no. 2:18-cr-00325-DSF
      into Korean to the best of my knowledge of English and
      Korean.


      Joel Kim
      Korean Certified Court Interpreter
      Certification No. 3011181
